People v Williams (2021 NY Slip Op 00124)





People v Williams


2021 NY Slip Op 00124


Decided on January 12, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 12, 2021

Before: Acosta, P.J., Webber, González, Scarpulla, JJ. 


Ind No. 4675/13 4675/13 Appeal No. 12854 Case No. 2016-1213 

[*1]The People of the State of New York, Respondent,
vGlenn Williams, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Jeffrey Dellheim of counsel), for appellant.
Cyrus R. Vane, Jr., District Attorney, New York (Victoria Muth of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered February 5, 2015, as amended August 17, 2015, convicting defendant, after a jury trial, of robbery in the first degree, strangulation in the first degree and assault in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 20 years, unanimously affirmed.